Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 10, 11, 13 and 14 are cancelled. Claims 1-5, 7-9, 12, and 15-25 are pending. Claims 21-25 are new. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) in view of Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. 1, 2019, EEFD: Sep. 24, 2012) in view of .

1. Cookson et al teaches a method performed on a computing device, the method comprising: 
receiving an information item for presentation to a user (Abstract, a communication item is a received ‘information item’); 
performing a lossy compression process on the information item, the lossy compression process comprising:
 extracting purposes from the information item, the purposes being selected from predefined list of purposes (paragraphs 0044, 0054 and 0119-0122: ‘acts’/verbs (interpreted as purposes) are extracted from the communication, selected from a defined/restricted and enumerated set of ‘acts’); 
extracting topics from the information item (Fig 22, paragraph 0090: topics/subject matter are identified from the communication), performing a ranking process on the extracted purposes and the extracted topics (paragraph 0159: a weighting process is used to ‘rank’ extracted topics/nouns in view of extracted purposes/’acts’); 
and 
obtaining user context information for the user (paragraph 0159: a frequency/recurrence context identified/detected-from  the user’s communications on the device is taken into account);  
generating a compressed representation of the information item, the compressed representation (paragraph 0177: a summary is created of the communication) [based on 
and outputting the compressed representation (paragraph 0197: the representation in the form of information is shown as a response to the user).

However Cookson et al does not teach the topics being selected from a restricted topic vocabulary space;  based at least on the ranking process, identifying a selected purpose of the information item and a selected topic of the information item; based at least on the user context information, selecting a particular summary generation grammar from a plurality of summary generation grammars for different user contexts; and using the particular summary generation grammar, generating a compressed representation of the information item, the compressed representation comprising at least one word identifying the selected purpose and at least one other word identifying the selected topic … .

Yet Cassidy teaches the topics being selected from a restricted topic vocabulary space;  based at least on the ranking process (paragraphs 0014, 0025 and 0026: topic text is selected from a library /vocabulary-space of weighted/ranked words), identifying a selected purpose of the information item (paragraphs 0025 and 0026: an action/verb can be identified (which is interpreted as a ‘purpose’) from the library of enumerated/weighted/ranked words) and a selected topic of the information item (paragraph 0025: the library of words are referenced to identify a topic from the body of text ); … based at least on the user context information, selecting a particular summary  comprising at least one word identifying the selected purpose and at least one other word identifying the selected topic … in a particular location specified by the particular summary generation grammar (Fig 2A, Fig 2B, Fig. 3A, Fig 3B, paragraphs 0025 and 0026: a compressed /truncated version of the body of text is generated to include identified keywords (that correlate to the library) that include topics and action words (action being the recognized verbs/purposes) using the grammar of actions and topics. It is noted that the compressed representation having the keywords means that the keywords are at least located within the compressed representation).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al’s ability to recognize topics and purposes/actions, such that the topics and action words identified are selected for inclusion in a compressed representation as taught by Cassidy. The combination of Cookson et al and Cassidy would have allowed Cookson et al to have more effectively presented information by saving time and reducing distractions, even in a constrained displayable area (Cassidy, paragraphs 0002 and 0013). 

However, although the combination of Cookson et al and Cassidy teaches a grammar is applied/selected to generate a summary, the combination does not expressly teach from a plurality of summary generation grammars for different user contexts.

Yet Chandraghatgi et al teaches selecting a particular summary generation grammar from a plurality of summary generation grammars for different user contexts (paragraphs 0059 and 0086, 0110, Fig. 14: a card (a ‘grammar’ container) among a plurality of other available cards specifies how information is represented for a purpose (such as shipment notification), and topic/item of’ 12345678’), based upon current context).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al and Cassidy’s ability to produce a natural language summary using a grammar and user context, such that the summary is specified using a grammar in view of the user context, as taught by Chandraghatgi et al. The combination would have allowed Cookson et al and Cassidy to have “improved how to organize, retrieve, present and utilize information” (Chandraghatgi et al, paragraph 0016).

2. The method of claim 1, Cookson et al teaches wherein the information item is a conversational information item and the compressed representation is a natural language summary of the information item (Abstract, paragraph 0177: the communication is interpreted as a conversational information and the summary is based upon natural language analysis that includes parsing for concepts /words, etc. ).

3. The method of claim 2, Cookson et al and Cassidy teaches wherein each purpose in the predefined list of purposes identifies a verb, and the at least one word of the compressed representation is a form of a selected verb identified by the purpose, and is rejected under similar rationale.

4. The method of claim 3, Cookson et al teaches wherein extracting the purposes comprises: inputting the information item into one or more purpose detection models (as explained in the rejection for claim 1 , (Cookson et al teaches the communication item is input into speech acts, aspects and resolution module), and is rejected under similar rationale.

8. The method of claim 2, further comprising: Cookson teaches defining a topic vocabulary based at least on words present in the information item, wherein extracting the topics comprises using words from the topic vocabulary (paragraph 0042: known concepts are used at least as part of the topic vocabulary).

9. The method of claim 2, Cookson teaches further comprising: training a ranking model to perform the ranking process, the ranking process involving a joint ranking of at least the extracted purposes and the extracted topics (paragraph 0159: a joint ranking/weighting of extracted acts in combination with nouns/topics are taken into consideration).


12. The method of claim 2, Cookson teaches further comprising: extracting a relationship between at least two information item participants; and including the relationship in the natural language summary of the information item (paragraphs 0177, 0179, 0180, 0182 and 0186: the people who are involved in a conversation can be extracted and identities of people in the conversation can be included in the summary).

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) in view of Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. 1, 2019, EEFD: Sep. 24, 2012) in view of Chandraghatgi et al (US Application: US  2017/0098180, published: Apr. 6, 2017, filed: Oct. 5, 2015) in view of Gupta (US Application: US 2009/0254498, published: Oct. 8, 2009, filed: Apr. 3, 2008).

5. The method of claim 4, Cookson et al teaches wherein the information item is an email (paragraph 0003: as known, communications include email), the method further comprising: performing at least some training of the one or more purpose detection 

However Cookson et al, Cassidy, Chandraghatgi et al does not expressly teach and performing further training of the one or more purpose detection models on a second training data set comprising other emails that are labeled with purposes of the other emails.

Yet Gupta et al teaches … and performing further training of the one or more purpose detection models on a second training data set comprising other emails that are labeled with purposes of the other emails (paragraph 0015: a plurality of labelled emails can be used to generate a plurality of training sets/data for more than one document/email).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al’s, Cassidy and Chandraghatgi et al’s ability to implement training on communications, such that the communications would have further included additional email communications for additional training data, as taught by Gupta. The combination would have allowed Cookson et al, Cassidy and Chandraghatgi et al to have “implemented a way to implement a more accurate way to identify critical emails” (Gupta, paragraph 0005). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) in view of Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. 1, 2019, EEFD: Sep. 24, 2012)  in view of Chandraghatgi et al (US Application: US  2017/0098180, published: Apr. 6, 2017, filed: Oct. 5, 2015) and in view of Perkowitz et al (US Patent: 8429099, issued: Apr. 23, 2013, filed: Oct. 14, 2010).

7. The method of claim 6, Cookson et al teaches wherein the information item is an email (paragraph 0003: as known, communications include email), the extracting the topics comprises inputting the email into one or more topic detection models (Fig 22, paragraph 0090: topics/subject matter are identified from the communication)

However Cookson et al,  Cassidy and Chandraghatgi et al does not expressly teach … the method further comprises: performing at least some training of the one or more topic detection models on a first training data set comprising non- conversational information items having topical annotations; and performing further training of the one or more topic detection models on a second training data set comprising other emails that are annotated with topics of the other emails.

Yet Perkowitz et al teaches … the method further comprises: performing at least some training of the one or more topic detection models on a first training data set comprising non- conversational information items having topical annotations (column 7, lines 4-7: trained data of non conversational items such as web pages are used); and performing further training of the one or more topic detection models on a second training data set comprising other emails that are annotated with topics of the other emails (column 7, lines 25-37: separate training are further used recognize entities of the document).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al, Cassidy and Chandraghatgi et al’s ability to process information item content for summarization, such that the summarization could be based on first and second training data, as taught by Perkowitz et al. The combination would have allowed Cookson et al, Cassidy and Gupta to have “boosted the ability to recognize entities referenced in electronic content” (Perkowitz et al, column 1, lines 32-36). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. 1, 2019, EEFD: Sep. 24, 2012) in view of Chandraghatgi et al (US Application: US  2017/0098180, published: Apr. 6, 2017, filed: Oct. 5, 2015).

15. Cookson et al teaches a system comprising: a hardware processing unit; and a storage resource storing computer-readable instructions which, when executed by the hardware processing unit, cause the hardware processing unit to: 
receive a collection of conversational information items that reflect communication among a plurality of participants (Abstract, a communication items can be received ‘information item’); 

identify collection information associated with the collection of conversational information items (paragraph 0015 and 0092: a collection of communication items can be identified belonging to a group); 
based at least on a user context (paragraph 0159: a frequency/recurrence context identified/detected-from  the user’s communications on the device is taken into account)
… generate a compressed representation of the collection based at least on the collection information and the one or more values extracted from the individual conversational information items (paragraphs 0182: a summary is generated that includes identity values of people involved in the conversations).

However, Cookson et al does not expressly teach … the one or more values including a particular purpose selected from a predefined enumerated list of purpose; based at least on a user context, select a particular summary generation grammar from a plurality of summary generation grammars for different user contexts; … and using the particular summary generation  grammar, generate a compressed representation …. the compressed representation including a particular word identifying the particular purpose selected from the predefined enumerated list in a particular location specified by the particular summary generation grammar.


the one or more values including a particular purpose selected from a predefined enumerated list of purpose (paragraphs 0025 and 0026: an action/verb can be identified (which is interpreted as a ‘purpose’) from the library of enumerated/weighted/ranked words. ); based at least on a user context, select a particular summary generation grammar (paragraph 0026: a grammar that includes text for an action and text for text that identifies key topics is selected); and using the particular summary generation grammar, generate a compressed representation …. the compressed representation including a particular word identifying the particular purpose selected from the predefined enumerated list in a particular location specified by the particular summary generation grammar (Fig 2A, Fig 2B, Fig. 3A, Fig 3B, paragraphs 0025 and 0026: a compressed /truncated version of the body of text is generated to include identified keywords that correlate to the library that include the topics and action words (action being the recognized verbs/purposes) using the grammar of actions and topics. It is noted that the compressed representation having the keywords means that the keywords are at least located within the compressed representation).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al’s ability to determine a particular purpose and generate a compressed representation, such that the compressed representation includes the purpose and topics as taught by Cassidy. The combination of Cookson et al and Cassidy would have allowed Cookson et al to have more effectively presented 

However the combination of Cookson et al and Cassidy does not expressly teach ;… select a particular summary generation grammar from a plurality of summary generation grammars for different user contexts …

Yet Chandraghatgi et al, teaches  . select a particular summary generation grammar from a plurality of summary generation grammars for different user contexts (paragraphs 0059 and 0086, 0110, Fig. 14: a card (a ‘grammar’ constrained/compressed-into-a-container/card) among a plurality of other available cards specifies how information is represented for a purpose (such as shipment notification), and topic/item of’ 12345678’), based upon current context).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al and Cassidy’s ability to produce a natural language summary using a grammar based on context, such that the summary is specified using the grammar selected from a plurality of grammars/cards in view of the user context, as taught by Chandraghatgi et al. The combination would have allowed Cookson et al and Cassidy to have “improved how to organize, retrieve, present and utilize information” (Chandraghatgi et al, paragraph 0016). 

16. The system of claim 15, Cookson et al, Cassidy and Chandraghatgi et al teaches wherein the one or more values extracted from the individual conversational information items include topics of the individual conversational information items, the compressed representation including a particular word identifying the particular purpose selected from the predefined enumerated list in another location specified by the particular summary generation grammar,  as similarly explained in the rejection of claim 15 (as explained by Cassidy a plurality of  topic words selected from a library are included in the compressed/truncated representation  … see paragraph 0025 and Fig 2a, 2b, 3a, and 3b. . It is noted that the compressed representation having the keywords means that the keywords are each individually located within the compressed representation), and is rejected under similar rationale.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) in view of Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. 1, 2019, EEFD: Sep. 24, 2012) in view of Chandraghatgi et al (US Application: US  2017/0098180, published: Apr. 6, 2017, filed: Oct. 5, 2015) and further in view of Li et al (US Application: US 2017/0142036, published: May 18, 2017, filed: Nov. 17, 2015).

17. The system of claim 16, the combination of Cookson et al, Cassidy and Chandraghatgi et al teaches wherein the compressed representation of the collection, … in the rejection of claim 16, and is rejected under similar rationale. 

However the combination does not expressly teach … is a single phrase or sentence summarizing the collection or phrase, wherein the single phrase or sentence reflects: at least one topical shift that occurs within the collection, at least one topic associated with a subgroup of participants in the collection, at least one topic associated with an identified expert participant, or an aggregate value representing a number of participants that agree with respect to at least one topic.

Yet Li et al teaches is a single phrase or sentence summarizing the collection, wherein the single phrase or sentence reflects: at least one topical shift that occurs within the collection, at least one topic associated with a subgroup of participants in the collection, at least one topic associated with an identified expert participant, or an aggregate value representing a number of participants that agree with respect to at least one topic (Fig 2C, Fig 2D, ref 204, paragraph 0031: a sentence summarizing the collection of of messages in a group is generated and displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified  Cookson et al, Cassidy and Chandraghatgi et al’s ability to generate a compressed representation, such that the compressed representation can be a summary based on at least a topic discussed with a subgroup of participants, as taught by Li et al. The combination would have allowed “summarization … relating to a topic of discussion in a group instant messaging session” (Li et al, paragraph 0001).

Claims 18 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) in view of Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. 1, 2019, EEFD: Sep. 24, 2012) in view of White et al (US Application: US 2009/0144262, published: Jun. 4, 2009, filed: Dec. 4, 2007). 

18. Cookson et al teaches a computer-readable storage medium storing instructions which, when executed by a processing device, cause the processing device to perform acts comprising: 

receiving one or more information items (Abstract, a communication items can be received ‘information item’); 
performing a lossy compression process on the one or more information items (paragraphs 0044, 0054 and 0119-0122: ‘acts’ (interpreted as purposes) are extracted from the communication, selected from a restricted enumerated set of ‘acts’)), the lossy compression process comprising extracting values from the one or more information items (paragraphs 0044, 0054 and 0119-0122: ‘acts’ (interpreted as purposes) are extracted from the communication. Also Fig 22 and paragraph 0090: topics/subject matter are identified from the communication) and including the extracted values in an initial summary (paragraph 0015 and 0092: a collection of communication items can be identified belonging to a group); 
outputting the initial summary to a user (paragraphs 0181 and .182: a summary is generated that includes values based upon the extracted values as well as based on identity values of people involved in the conversations). 

However Cookson et al does not teach … an initial summary generated using a particular grammar selected according to a user context in which the initial summary is presented. receiving a user query responsive to the initial summary; based at least on the user query, re-ranking the values extracted during the lossy compression process; generating a refined summary based at least on the re-ranking; and outputting the refined summary to the user, … wherein at least one of the initial summary or the redefined summary includes a particular word that identifies a particular purpose extracted from the one or more information items, and the particular purpose is selected from an enumerated list of purposes that is predefined prior to receiving the one or more information items.
 
Yet Cassidy teaches … an initial summary generated using a particular grammar selected according to a user context in which the initial summary is presented … wherein at least one of the initial summary or the redefined summary includes a particular word that identifies a particular purpose extracted from the one or more information items, and the particular purpose is selected from an enumerated list of purposes that is predefined prior to receiving the one or more information items (Fig 2A, Fig 2B, Fig. 3A, Fig 3B, paragraph 0025: a compressed /truncated version of the body of text is generated to include identified keywords (that correlate to the library (that 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al’s ability to determine a particular purpose and generate a compressed representation, such that the compressed representation includes the purpose and topics as taught by Cassidy. The combination of Cookson et al and Cassidy would have allowed Cookson et al to have more effectively presented information by saving time and reducing distractions, even in a constrained displayable area (Cassidy, paragraphs 0002 and 0013).

However the combination does not expressly teach receiving a user query responsive to the initial summary; based at least on the user query, re-ranking the values extracted during the lossy compression process; generating a refined summary based at least on the re-ranking; and outputting the refined summary to the user.

Yet White et al teaches receiving a user query responsive to the initial [result-summary]; based at least on the user query, re-ranking the values extracted during the [result-summary] process (Abstract, Fig 5, paragraph 0035: a user can view initial results of a result-summary process and can issue another query emphasizing a specific/particular topic term of the query); generating a refined summary based at least on the re-ranking; and outputting the refined summary to the user (Abstract, Fig 5, paragraph 0035: a re-weighing/re-rank of result-values are obtained and displayed to the user).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al and Cassidy’s ability to implement a summary process to identify content from information items to produce a summary, such that the summary process could have had its results updated when a user submits a query to reweigh/rerank the results of a specific topic term for the summary output-process as taught by White et al. The combination would have allowed Cookson et al to have allowed a user to “effectively transform or refine a search query.. without extensive typing and text manipulation” (White et al, paragraph 0003). 

19. The computer-readable storage medium of claim 18, the combination of Cookson et al, Cassidy and White et al teaches the extracted values including topics of the one or more information items, the user query comprising a targeted query for more information on a specific topic, the acts further comprising: re-ranking the topics based at least on the specific topic of the targeted query; and generating the refined summary based at least on the re-ranking of the topics, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.
	
Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) in view of Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. . 

20. The computer-readable storage medium of claim 18, the combination of Cookson et al, Cassidy and White et al teaches the extracted values including topics and purposes of the one or more information items, the user query being a general request for more information, … wherein the .. purposes are also selected from the enumerated list of purposes that is predefined prior to receiving the one or more information items, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.

However the combination does not expressly teach … the acts further comprising: identifying remaining purposes and topics that are not included in the initial summary; and generating the refined summary from the remaining purposes and topics.

Yet Lefebvre et al teaches the acts further comprising: identifying remaining  [output items] that are not included in the initial [output results]; and generating the refined [output results] from the remaining [output items] (Fig 6: Other remaining output items of a different filter criteria can be viewed via a filter removal action).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al, Cassidy and White et al’s ability to . 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) in view of Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. 1, 2019, EEFD: Sep. 24, 2012) in view of Chandraghatgi et al (US Application: US  2017/0098180, published: Apr. 6, 2017, filed: Oct. 5, 2015) and further in view of Takamatsu (US Application: US 20120029908, published: Feb. 2, 2012, filed: Jul. 20, 2011). 

21. The method of claim 2, the combination of Cookson et al, Cassidy, Chandraghatgi et al teaches wherein the selected purpose … the ranking process and the elected topic … the ranking process, as similarly explained in the rejection for claim 2, and is rejected under similar rationale. 

is the highest- ranked purpose identified by the ranking process and the selected topic is the highest-ranked topic identified by the ranking process.

Yet Takamatsu teaches wherein the selected [a first phrase-word-feature] is the highest- ranked purpose identified by the ranking process and the [a second phrase-word-feature] is the highest-ranked topic identified by the ranking process (paragraphs 0068, 0141 and 0144 and paragraph 134, Fig 14: a representative summary is created such that a pair of a words that includes a first type of word (‘focused word’) and a second type of word ‘contents’) are selected as highest/most relevant through relation to a label word having a maximum value being selected as representing it’s associated cluster).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al, Cassidy and Chandraghatgi’s ability to select at least two word contents (a purpose and a topic) to generate a summary, such that the at least two words selected are a result of a highest ranking calculation, as taught by Takamatsu. The combination would have allowed Cookson et al, Cassidy and Chandraghatgi to have allowed a user to better understand how information is related to each other through sentence generation and relationship based processing (Takamatsu, paragraph 0005). 



However the combination explained in the rejection of claim 21, does not teach the produced summary is also in a natural language summary. 

Yet Takamatsu teaches it is well known to not just summarize information, but also summarize information in a variety of manners, such as in a natural language summary (Fig. 22, paragraph 0172: selected words are referenced to be included in a natural language sentence template).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Cookson et al, Cassidy, Chandraghatgi and Takamatsu’s ability to produce a summary comprising the purpose and topic (words that were selected using highest ranking), such that the words selected to produce the summary are applied into a sentence template to generate a natural language summary, as also taught by Takamatsu. The combination would have allowed Cookson et al, Cassidy, Chandraghatgi and Takamatsu to have allowed a user .

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al (US Application: US 20160259778, published: Sep. 8, 2016, filed: Mar. 7, 2016) in view of Cassidy (US Application: US 20200034433, published: Jan. 30, 2020, filed: Jul. 1, 2019, EEFD: Sep. 24, 2012) in view of Chandraghatgi et al (US Application: US  2017/0098180, published: Apr. 6, 2017, filed: Oct. 5, 2015) in further view of Lucero et al (US Application: US 20140317199, published: Oct. 23, 2014, filed: Apr. 17, 2013).

23. The method of claim 2, the combination of Cookson et al, Cassidy, and Chandraghatgi et al teaches wherein the user context information ,  as similarly explained in the rejection for claim 2, and is rejected under similar rationale. 

However the combination does not expressly teach … wherein the user context information identifies a particular activity in which the user is engaged, and the plurality of summary generation grammars are designated for different user activities.

Yet Lucero et al teaches   … wherein the user context information identifies a particular activity in which the user is engaged, and the plurality of summary generation grammars are designated for different user activities (paragraphs 0051-0053, 0104, 0106, 0108, 0109, 0122, 0255, Fig 8A-8C: a size/amount/scale of textual representation is selected based upon activity (having speed, movement pattern, weight being carried) having an 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Cookson et al, Cassidy, and Chandraghatgi et al’s ability to use context information to generate summaries with selected information (topic and purpose) to be referenced/applied to a grammar based upon the context, such that the context information would have included activity in which the user is engaged and that the selected information can be modified/customized to select one or more than one of desired information based upon cognitive load activity of the user, as taught by Lucero et al. The combination would have allowed Cookson et al, Cassidy and Chandraghatgi et al to have allowed information to be presented in a more desirable fashion in view of the action being performed by the user (Lucero et al, paragraph 0002). 

24. The method of claim 23, the combination of Cookson et al, Cassidy,  Chandraghatgi et al and Lucero teaches to wherein the plurality of summary generation grammars includes a first summary generation grammar of relatively low complexity designated for use when the user is engaged in high cognitive load activities and a second summary generation grammar of higher complexity designated for use when the user is engaged in relatively lower cognitive load activities, as similarly explained in the rejection for claim 23 (as explained more summary content is selected for less cognitive load and vice versa), and is rejected under similar rationale.  


25.  The method of claim 24, the combination of Cookson et al, Cassidy,  Chandraghatgi et al and Lucero teaches wherein the first summary generation grammar produces summaries with a single purpose and a single topic, and the second summary generation grammar produces summaries with multiple purposes and multiple topics, as similarly explained in the rejection of claim 23 (as explained, the selections of content having topic and purpose can be customized to be more or less in view of cognitive load activity), and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant argues that Cookson does not teach or suggest the newly amended ‘based at least on the user context information, selecting a particular summary generation grammar from a plurality of summary generation grammars for different user contexts’. Since the amendments introduced new grounds of rejection, the examiner respectfully directs the applicant to a new reference (Chandraghatgi) that is now applied with the teachings of Cookson et al and Cassidy in the rejection of claim 1, for a full explanation.
The applicant argues that claims 15 and 18 are allowable for reasons presented by the applicant for claim 1. However since the limitations of claim 1 have been shown/explained to be rejected above, the arguments are not persuasive.
The applicant argues that the claims that depend upon any one of the independent claims 1, 15 or 18 are allowable. However this argument is not persuasive since claims 1, 15 and 18 have been shown/explained to be rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILSON W TSUI/Primary Examiner, Art Unit 2178